Citation Nr: 9910934	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  95-17 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for vertigo.

3.  Entitlement to service connection for degenerative 
arthritis of the lumbar segment of the spine.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from August 1954 to 
July 1958, from January 1959 to December 1962, from August 
1963 to March 1974, and from March 1974 to June 1977.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions from 
October 1994 and May 1996 of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Montgomery, Alabama.


REMAND

In a letter dated March 18, 1999, the veteran was asked as to 
whether he desired a personal hearing before a member of 
Board prior to the Board issuing a decision on his claim.  
Via an endorsement of that letter, dated March 25, 1999, the 
veteran requested a Board hearing; consequently, the claim is 
being remanded to the RO for that hearing.

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule a travel board 
hearing before a member of the Board for 
the appellant.  The RO will then notify 
the appellant of the time and place of 
the hearing.

Upon completion of the hearing, the claim should be returned 
to the Board for further consideration.  No action is 
required of the veteran until he is contacted by the regional 
office.  The purpose of this REMAND is to ensure due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


